Citation Nr: 1425111	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for right knee chondromalacia patella, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee chondromalacia patella, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to appear for a scheduled Central Office hearing in January 2010.  As good cause for the failure to appear has not been shown, the hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2013).

This matter was last before the Board in March 2010, at which time it was remanded for further development. 

The Virtual VA paperless claims processing system contains VA treatment records dated from February 2009 to August 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded the Veteran's claims for a VA examination to assess the current severity of the Veteran's chondromalacia patella of the right and left knees.  In May 2010, the RO informed the Veteran of his VA examination scheduled for June 7, 2010.  In a letter dated on June 7, 2010, the RO indicated that the Veteran cancelled his scheduled VA examination.  The RO indicated that it would send the Veteran a new appointment shortly.  It does not appear as if the RO rescheduled the Veteran's VA examination.  On the Compensation and Pension Exam Inquiry, the RO noted that the Veteran refused an examination at the scheduled location.  

Under 38 C.F.R. 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  However, it does not appear as if the RO attempted to reschedule the Veteran's examination as indicated in the June 2010 letter.  Therefore, under the duty to assist, the Veteran should be scheduled for a VA examination to determine the present severity of his service-connected bilateral knee disabilities.  While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include recent VA treatment records.

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected right and left knee chondromalacia patella.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

The examination report should specifically state the degree of disability present in the Veteran's knees.  Any neurological abnormalities resulting from this disability should be discussed.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.

Range of motion studies should be noted in the examination report.  The examiner should also fully describe any weakened movement, excess fatigability, and incoordination present, and further describe any objective evidence of pain caused by this disability.  To the extent possible, any determinations concerning pain, weakness, fatigability and flare-ups should be portrayed in terms of the degree of additional loss of range of motion.  

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3.  The Veteran is to be notified that it is his 
responsibility to report for the scheduled examination and to fully cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.   Upon completion of the foregoing, the RO/AMC 
should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



